Citation Nr: 0433898	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946, and from August 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The Board notes that the record reflects that a motion to 
advance on the docket was filed in November 2004.  By letter 
dated in December 2004, the Board ruled favorably on the 
motion to advance this case on the docket.  See 38 C.F.R. 
§ 20.900(c) (2003). 


FINDINGS OF FACT

1.  Service connection has been granted for post-traumatic 
stress disorder, rated as 30 percent disabling; and residuals 
of cold injury of the right and left foot, each rated as 30 
percent disabling.  The combined rating is 70 percent.

2.  The veteran has a general equivalency diploma and work 
experience as a driver for automobile dealers.  He has not 
worked since 2002.

3.  The veteran's service-connected disabilities, alone, do 
not preclude him from securing or following substantially 
gainful employment consistent with his education and 
occupational experience.




CONCLUSION OF LAW

The criteria for a total disability based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in December 2002, prior to the July 2003 
adjudication, informed him of the elements needed to 
substantiate his claim for individual unemployability 
benefits.  In accordance with the requirements of the VCAA, 
this letter informed the appellant what evidence and 
information VA would be obtaining.  It further explained that 
VA would make reasonable efforts to help him get evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The appellant was advised to send VA any relevant evidence in 
his possession.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him in support of his claim.  There is no indication of any 
outstanding records, identified by the appellant, which have 
not been obtained.  The Board is satisfied that its duty has 
been met and that VA has made reasonable efforts to obtain 
records identified by the appellant.  The RO also provided 
the veteran appropriate VA examinations with opinions as to 
the effect of his service-connected disabilities on 
employability.  The Board concludes that additional 
development action by the RO is not warranted with respect to 
the issue on appeal.  

Individual Unemployability

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).


In determining whether there is one service-connected 
disability rated at 60 percent, or one such disability rated 
at 40 percent with a combined rating of at least 70 percent, 
the following will be considered one disability:  (1) 
disabilities of both lower extremities, including the 
bilateral factor, and (2) disabilities resulting from common 
etiology.  Id.  The veteran's service-connected disabilities 
include residuals of cold injury to each foot.  Combining the 
30 percent rating for each foot, along with the bilateral 
factor, these disabilities are considered as one disability 
with a rating of 60 percent.  See 38 C.F.R. § 4.25 and 4.26.  
Therefore, he meets the schedular criteria for consideration 
of unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
(i.e., work that is more than marginal which permits the 
individual to earn a "living wage") as a result of his 
service-connected disabilities.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).  There is medical evidence 
of record showing that the veteran has other disabling 
conditions, especially nonservice-connected residuals of 
transient ischemic attacks (memory loss and impairment of 
cognitive functioning).  However, these have not been taken 
into account by the Board in evaluating his individual 
unemployability status.

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service 
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain or keep employment.  The ultimate question is 
whether the veteran, in light of his service-connected 
disorders, is capable or performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the record shows the veteran attended school 
through the eleventh grade and thereafter obtained a general 
equivalency diploma (GED).  He has occupational training and 
certification in automotive paint and body repair.  He has 
experience in automobile body painting, exportation of 
automobiles and accessories, and most recently worked as a 
driver for automobile dealers.  He last worked in August 
2002.

The Board notes that the veteran is currently unemployed.  
However, lack of employment is not conclusive evidence of 
unemployability.  The record shows that the veteran has three 
service-connected disabilities, which are rated at 70 percent 
combined.  As such, he obviously has industrial impairment 
due to each service-connected disability.  In order for 
entitlement to a total rating for individual unemployability 
to be warranted, the record must show that the veteran's 
service-connected disabilities, alone and apart from non-
service connected disabilities, preclude him from securing or 
following a substantially gainful occupation.  The Board 
finds that this is not the case here.

It is maintained that the veteran suffers from disabling 
memory loss that is a component of both the service-connected 
PTSD and non-service connected TIA. 

The Board has carefully reviewed the evidence in this regard.  
Private medical records show the veteran was first seen and 
evaluated in 1993 with TIA.  He presented with memory loss.  
The veteran was later evaluated in December 2001 with 
probable transient global amnesia again with loss of memory 
upon presentment.  He had a computerized tomography of the 
brain diagnostic of covert left frontal stroke.  These 
records also disclose the veteran was hypertensive at the 
time of this admission.  Private medical opinion received 
from the veteran's physician is to the effect that the 
veteran is unemployable due primarily to his memory deficits 
and chronic pain.  Although the physician did not identify 
the veteran's service-connected disabilities as the sole 
cause, or even primary cause of his inability to work in this 
statement, he noted in an earlier statement the veteran's 
problems with mentation and significant leg pain were related 
to the service-connected disabilities.  

The veteran's service-connected disabilities were evaluated 
on VA general and psychiatric examinations in March and May 
2003, respectively.  It was the assessment of the general 
medical examiner that the veteran's significant problems with 
memory loss were related to his non-service connected TIA.  
On psychiatric examination the veteran identified cognitive 
symptoms he attributed to his PTSD.  However, the examiner 
found evidence of mild PTSD symptoms on examination.  It was 
the opinion of the examiner that there was no link between 
PTSD and changes in functional status, and that the veteran 
exhibited a partial remission of PTSD symptoms at that time.  
On examination, the veteran had difficulty remembering one of 
four words when asked to recall just after being given these 
words and after he performed a distracting task.  He did not 
demonstrate any impairment of thought processes or 
communication nor was there evidence of delusion or 
hallucinations.  

It is noteworthy that the veteran was diagnosed with 
cognitive disorder in addition to PTSD on VA examination in 
May 2002.  The veteran demonstrated impaired recall ability, 
recalling four of four objects immediately but only one of 
four after several minutes, which he spontaneously corrected 
to two of the four objects.  He also demonstrated difficulty 
with serial calculations.  The examiner indicated that such 
cognitive deficits were unrelated to his PTSD however.  In 
the 2003 VA examination, the examiner concluded the veteran's 
psychosocial functional status in regard to employment was 
unimpaired.

In more recent written argument, the veteran expressed that 
his unemployability is attributable to the increased severity 
of his bilateral foot disability.  The evidence in this 
regard demonstrates that the veteran experiences chronic pain 
particularly with weight bearing activity and walking.  VA 
examiner determined the severity of this disability would 
preclude performance of manual labor, but would not prevent 
the veteran from working a desk job albeit with limitation of 
hours and restrictions in weight bearing and walking due to 
pain.  The VA examiner concluded that the veteran's bilateral 
foot disorder, although manifested by symptomatology 
productive of functional limitations, was not the cause of 
the veteran's unemployability or inability to maintain 
gainful employment.  

It must also be noted that despite his complaints of 
continuous leg pain, the veteran was able to maintain 
employment for decades after his separation from service, and 
statements he made prior to filing his TDIU claim indicate 
that he stopped working because of cognitive deficits, not 
leg or foot problems.  In other words, even accepting that he 
has leg and foot pain and sensitivity due to the service-
connected disabilities, he was able to work despite such 
symptoms.  Again, there are no medical opinions of record 
indicating that the veteran is totally disabled or 
unemployable due to his service-connected conditions or that 
he is incapable of doing any type of productive work.  
Rather, medical professionals have only concluded that the 
veteran is limited in his abilities.  

The Board has considered the 2002 and 2003 statements by 
Robert Fry, M.D.  In September 2003, Dr. Fry indicated the 
veteran's inability to maintain gainful employment was 
"multifactorial," and referenced nonservice-connected 
conditions as part of the veteran's inability to be employed.  
Dr. Fry did not state that the veteran's service-connected 
conditions, alone, result in unemployability.  

While the veteran's service-connected PTSD and residuals of 
cold injury of the right and left foot combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely due to such service-connected 
disabilities.  His conditions do not prevent him from 
engaging in his prior employment since he remains 
functionally capable of performing similar jobs.  He is 
physically capable of performing sedentary work, and he has 
training in sedentary work.   To the extent to which the 
veteran is limited by his service-connected disabilities, 
such limitations are contemplated and being compensated by 
the 70 percent combined disability rating currently assigned 
for his disabilities.  In this case, as in Van Hoose, there 
simply is no evidence of unusual or exceptional circumstances 
to warrant a total disability rating based on the veteran's 
service-connected disabilities alone.  

In reviewing this matter, the Board has carefully considered 
the contentions of the veteran in this matter.  The Board 
does not doubt the sincerity of the veteran in his belief he 
is now rendered unemployable due to service-connected 
disability.  The disposition of this matter, however, rests 
upon the objective medical evidence. 

Accordingly, the Board finds that entitlement to a total 
rating based upon individual unemployability is not 
warranted.  In the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned combined disability evaluation of 70 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities or that he is incapable of performing the 
physical acts required by employment due solely to his 
service-connected disabilities, even when his disabilities 
are assessed in the context of subjective factors such as his 
occupational background and level of education.  


ORDER

A total rating based upon individual unemployability is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





